          Case 4:17-cv-06671-KAW Document 37 Filed 12/19/18 Page 1 of 1


                                                                                   ISTRIC
 1   Russell A. Robinson (163937)                                             TES D      TC
     Law Office of Russell A. Robinson                                      TA




                                                                                                          O
                                                                       S




                                                                                                           U
 2   345 Grove Street, First Floor




                                                                      ED




                                                                                                            RT
     San Francisco CA 94102
                                                                                            TED




                                                                  UNIT
 3   Telephone:     (415) 861-4416                                                  GRAN
     Facsimile:     (415) 431-4526




                                                                                                                 R NIA
 4   rlaw345@gmail.com
                                                                                                      t m o re
                                                                                            dis Wes




                                                                  NO
                                                                                       an
                                                                            J u d ge K
 5   Counsel for Plaintiff




                                                                                                                 FO
     LYTLE HALL




                                                                   RT




                                                                                                             LI
 6                                                                         ER          12/20/18




                                                                      H




                                                                                                           A
                                                                                N                           C
                                                                                                  F
 7                                                                                  D IS T IC T O
                                                                                          R
 8                                  UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10
     LYTLE HALL,                                        )   No.      17-CV-6671-KAW
11                                                      )
                     Plaintiff,                         )   REQUEST FOR DISMISSAL OF ENTIRE
12                                                      )   CASE
     v.                                                 )   [Jury Demanded]
13                                                      )
     CITY & COUNTY OF SAN FRANCISCO,                    )
14   REGENTS UNIVERSITY OF CALIFORNIA,                  )
     and DOES 1-40,                                     )
15                                                      )
                     Defendants.                        )
16                                                      )

17            TO THE HONORABLE COURT IN THIS MATTER:

18            PLEASE TAKE NOTICE that this matter has resolved in its entirety as to all parties and

19   all claims. Closing documents have been executed, and there is no further activity planned or

20   needed in this case.

21            Plaintiff therefore requests that this case be dismissed pursuant to Federal Rules of Civil

22   Procedure, Rule 41.

23
     Date: December 19, 2018                                        /s/ Russell A. Robinson
24                                                           By:   Russell A. Robinson
                                                             Law Office of Russell A. Robinson
25                                                           Counsel for Plaintiff
                                                             LYTLE HALL
26
27
28
     ____________________________________________________________________________________
     Hall v. San Francisco, et al.                                                P012RFD
     REQ. FOR DISMISSAL
     [Demand For Jury Trial]
